                                                                                           FILED
                                                                                  2019 Apr-18 PM 01:43
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                              MIDDLE DIVISION
MELISSA MAE JOHNSON,                       )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No.: 4:18-cv-434-LCB
                                           )
SOCIAL SECURITY                            )
ADMINISTRATION,                            )
COMMISSIONER,                              )
                                           )
      Defendant.                           )


                   MEMORANDUM OPINION AND ORDER

     Before the Court is the complaint of plaintiff Melissa Mae Johnson. Plaintiff

seeks judicial review of an adverse final decision of the Commissioner of the

Social Security Administration (“the Commissioner”) pursuant to 42 U.S.C. §

405(g). The Court has reviewed the pertinent record and the parties’ briefs.

      It is the duty of the Court to review the decision of the ALJ and not re-weigh

the evidence or substitute its decision for the ALJ’s. In particular, the Court must

affirm the ALJ’s decision if it is supported by substantial evidence, even if there is

evidence that supports the opposite conclusion. The Court must also determine

whether the ALJ applied the correct legal standards.

      The Court finds substantial evidence to support the ALJ’s decision. The ALJ

did not err in failing to find that plaintiff did not meet Listing 11.02 regarding

                                          1
seizure disorders. Plaintiff did not meet her burden to show that she met Listing

11.02. At almost all visits with Dr. Ata, plaintiff denied recent seizure activity and

memory loss. (R. 643, 652, 655, 658, 660, 663, 666, 668, 671, 676, 678, 684). Dr.

Ata also noted that her seizure order was stable and fairly well controlled. (Id. at

684). Dr. Ata’s notes do indicate a seizure at the office in January 2017 (id. at 650)

and a recent seizure in February 2017 (id. at 646).        This, however, does not

demonstrate that plaintiff met Listing 11.02.

      Along those lines, there is no evidence that the ALJ did not take plaintiff’s

seizure calendar into account. The ALJ stated that he considered all symptoms

alleged by plaintiff and the extent to which the symptoms could reasonably be

accepted as consistent with the objective medical evidence and other evidence.

Furthermore, the ALJ did acknowledge and take into account plaintiff’s seizure

disorder when formulating the RFC.

      Moreover, an RFC finding is an issue that is separate and apart from whether

a person meets a Listing. The ALJ can account for a limitation resulting from a

severe impairment in the RFC, such as missing two days of work a month, even

though that impairment does not rise to the level of a Listing. The ALJ did not

commit error in this regard.

      Additionally, there was good cause to not give substantial weight to Dr.

Ata’s conclusory, vague, and unsupported opinion that plaintiff “is unable to keep


                                          2
the gainful employment because of multiple medical problems.” (Id. at 632). The

ultimate disability determination is made by the ALJ and the ALJ only.

Furthermore, as the Court has noted, at almost all visits with Dr. Ata, plaintiff

denied recent seizure activity and memory loss. While Dr. Ata did note seizure

activity in January and February 2017, nothing else in Dr. Ata’s records supports

his opinion that plaintiff cannot work.

      The ALJ properly relied on the vocational expert’s testimony that there were

jobs that plaintiff could perform in the national economy. The ALJ asked the

vocational expert whether someone with plaintiff’s limitations and who would

miss up to two days a month could perform jobs in the national economy. The

vocational expert said that two absences a month was acceptable, but that any more

than that would preclude employment. In formulating the RFC, the ALJ found that

plaintiff would have about two absences from work a month. Therefore, the ALJ

was entitled to rely on the vocational expert’s testimony that jobs are available in

the national economy that plaintiff can perform.

      Consequently, the Court finds that there is substantial evidence to support

the Commissioner’s determination of not disabled.

      A final judgment will be entered separately.




                                          3
